
	

113 HRES 327 IH: Expressing the sense of the House of Representatives regarding China’s membership in the United Nations Human Rights Council (UNHRC).
U.S. House of Representatives
2013-08-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		1st Session
		H. RES. 327
		IN THE HOUSE OF REPRESENTATIVES
		
			August 2, 2013
			Mr. Bentivolio
			 submitted the following resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives regarding China’s membership in the United Nations Human Rights
		  Council (UNHRC).
	
	
		Whereas the United States endorsed the Charter of the
			 United Nations and the Universal Declaration of Human Rights, and is a party to
			 the Convention Against Torture and the International Covenant on Civil and
			 Political Rights, and other relevant human rights instruments;
		Whereas the People's Republic of China has ratified or
			 signed the Convention against Torture and other Cruel, Inhuman or Degrading
			 Treatment or Punishment, the International Covenant on Civil and Political
			 Rights, and the International Covenant on Economic, Social and Cultural
			 Rights;
		Whereas all United Nations Member States have an
			 obligation to promote and protect human rights and fundamental freedoms and the
			 duty to fulfill the obligations they have undertaken under the various
			 international instruments in this field;
		Whereas the People's Republic of China has continually
			 flouted its obligations under those instruments, by actions such as its
			 pervasive use of torture, extra-judicial execution, slave labor, cultural
			 degradation, and routine refoulement of refugees from North Korea despite the
			 extreme likelihood that they will suffer torture and other inhuman treatment,
			 in violation of China's obligations as a signatory of the Convention Against
			 Torture;
		Whereas General Assembly Resolution 60/251 of March 15,
			 2006, states that the United Nations General Assembly may suspend the rights of
			 membership in the United Nations Human Rights Council (UNHRC) of any member of
			 the Council that commits gross and systematic violations of human rights, which
			 manifests the incompatibility of such a United Nations Member State and
			 membership on the UNHRC;
		Whereas the Government of the People's Republic of China
			 continues to unlawfully imprison and abuse Nobel Peace Prize laureate Liu
			 Xiaobo, and hold his wife Liu Xia under harsh house arrest;
		Whereas the People's Republic of China has
			 disappeared and severely mistreated prominent human rights
			 lawyer Gao Zhisheng, who went missing while in the custody of public security
			 officials in February 2009, and is now imprisoned in China;
		Whereas the Government of the People's Republic of China
			 brutalized and imprisoned blind, human rights attorney Chen Guancheng, who is
			 now living free in the United States only because of strong demands for his
			 liberty by both the United States Department of State and Congress, while China
			 continues to abuse, incarcerate, or prosecute his innocent relatives, such as
			 his nephew Chen Kegui;
		Whereas the Government of the People's Republic of China
			 imprisons, tortures, intimidates, and harasses individuals of various faiths
			 for peacefully practicing their chosen religion, including members of the
			 Protestant and Catholic faiths, such as Ms. Yang Rongli, leader of a persecuted
			 Protestant house church, who is serving an 8-year sentence for
			 assembling a mob, and Uyghur religious leader Abdukerim
			 Abduveli;
		Whereas the Government of the People's Republic of China,
			 in its campaign to reform practitioners of Falun Gong and to
			 entirely extinguish that religion systematically uses long imprisonment,
			 torture, and other inhumane treatment of practitioners and their family
			 members, often resulting in death, solely because of adherence to their
			 personal beliefs, as stated in the prior near-unanimous 2010 House
			 Resolution 605, including Cao Dong, who has been detained on 4 separate
			 occasions for a total of 10 years, and has been tortured severely during that
			 time, and Dr. Charles Lee, a United States citizen who was released after years
			 of imprisonment and torture only because of pressure by United States officials
			 and human rights groups;
		Whereas the Government of the People's Republic of China
			 brutally represses the cultural, educational, linguistic, and religious rights
			 of ethnic minorities, using torture, beatings, imprisonment, and inhumane
			 treatment, as illustrated by its violent actions against Uyghurs, Mongols, such
			 as Mr. Hada, who is still detained after serving an unlawful 15-year sentence
			 and whose wife and son recently have been “disappeared”, and against Tibetans,
			 such as Tenzin Delek Rinpoche, a monk sentenced to life imprisonment, which
			 persecution has, in the case of Tibetans, also induced numerous desperate monks
			 to self-immolate;
		Whereas the Government of the People's Republic of China
			 systematically denies its citizens freedom of expression and has incarcerated
			 at least 24 Chinese journalists, including Uyghur journalist Gheyret Niyaz, who
			 was sentenced to 15 years' imprisonment for publishing articles and giving an
			 interview criticizing government persecution;
		Whereas hundreds of thousands of Chinese dissidents and
			 political prisoners have suffered from the Government of the People's Republic
			 of China's use of illegal forms of detention, including prolonged isolation
			 through house arrest without legal grounds, detention in unofficial
			 black prisons, incarceration without medical basis in
			 psychiatric institutions, and forced participation in brutal
			 re-education programs;
		Whereas the United States Department of State has
			 designated the People's Republic of China as a Country of Particular
			 Concern in regard to human rights violations every single year since
			 1999, including its consistent reporting of such violations in China, and in
			 special sections on Tibet, Hong Kong, and Macau;
		Whereas the United States Commission on International
			 Religious Freedom has continuously reported China's systematic and egregious
			 violations of religious freedom, and the Congressional-Executive Commission on
			 China has constantly found, and continues to find, systematic and gross
			 violations of human rights by China;
		Whereas independent human rights organizations such as
			 Amnesty International, Freedom House, and Human Rights Watch have all
			 documented similar horrific human rights violations by the People's Republic of
			 China;
		Whereas many of the human rights violations
			 committed by the Government of the People's Republic of China are also in
			 violation of its own constitution and statutes, which have often been
			 subordinated to such catch-all statutes as section 105 of China's criminal code
			 for incitement to subvert state power, a law that is improperly
			 used by China’s repressive regime, and which provisions also are undermined by
			 more recent enactments of criminal procedure laws depriving accused persons of
			 fair trial on false charges;
		Whereas during its previous membership on the UNHRC, the
			 People's Republic of China repeatedly opposed and tried to impede efforts
			 supported by the United States to effectively monitor or reduce human rights
			 abuses in other countries;
		Whereas when the People's Republic of China submitted its
			 last required self-assessment of its claimed compliance with its obligations
			 under the Convention Against Torture, that report was roundly disputed by
			 international human rights groups as to its accuracy and omissions;
		Whereas the UNHRC's Universal Periodic Review, in which
			 all United Nations Member States must participate, is based upon the Member's
			 compliance with its obligations and commitments under the United Nations
			 Charter, the Universal Declaration of Human Rights, and other human rights
			 instruments to which it is a party;
		Whereas the State Under Review has the responsibility to
			 implement all recommendations contained in the final review report, but the
			 UNHRC’s Mid-Term Implementation Assessment indicated that the People's Republic
			 of China had failed to implement 71 of the 138 UNHRC recommendations from its
			 initial 2009 Universal Periodic Review for China;
		Whereas the above-mentioned human rights violations and
			 the many others systematically inflicted by the Government of the People's
			 Republic of China, as well as its prior efforts to undermine the work of the
			 Council and to hinder the Committee Against Torture, are blatantly incompatible
			 with membership on the UNHRC;
		Whereas United States policy acknowledges that the United
			 States and China have overlapping interests to pursue cooperatively, but also
			 acknowledges the United States’ obligation to stand up for universal human
			 rights and to speak out against their brutal repression;
		Whereas in the past, the United States has been able to
			 negotiate arms control and trade agreements with other countries while
			 continuing to press them for human rights reform;
		Whereas the House of Representatives acknowledges the
			 United States friendship with the Chinese people and the goal of pursuing
			 shared national interests in combating true terrorism, promoting economic
			 stability, and the nonproliferation of nuclear weapons, but also remains
			 gravely concerned about these gross and systematic violations of human rights
			 by the Government of the People's Republic of China;
		Whereas countries that have openly confronted the human
			 rights abuse by the People's Republic of China, such as Norway, which awarded
			 the Nobel Peace Prize to Liu Xiaobo over China's strong objection, Australia,
			 which sharply criticized its treatment of Tibetans, and the European Union,
			 which condemned human rights abuse in China at the UNHRC meetings, all
			 subsequently enjoyed marked trade increases with China;
		Whereas the currently publicized reforms in
			 the People's Republic of China, involve reforms of economic and governmental
			 institutions or minor legal procedural improvements, but there is no indication
			 that they will extend to meaningful reform of human rights protection, and, in
			 fact, those reforms have been accompanied by intensified repression of human
			 rights;
		Whereas the most recent instance of such intensified
			 repression is a blatantly unfounded prosecution and severe 11-year sentence of
			 Mr. Liu Hui, simply because he is a brother-in-law of Nobel Peace Prize winner
			 Liu Xiaobo, which, coming right after the summit between China's President Xi
			 Jinping and President Barack Obama, was a defiant rebuke to the United
			 States;
		Whereas even the recent discussion in China of
			 reform of so-called re-education labor camps is
			 confined to punitive treatment of petty criminals and protesters about personal
			 economic disputes, rather than including the pervasive illegal detention of
			 religious practitioners and ethnic or human rights protestors;
		Whereas although a number of current UNHRC members, and
			 prospective candidates for it, have blemished human rights records, the scope
			 and intensity of human rights violations by a major country like the People’s
			 Republic of China is so great that opposition to its renewed membership would
			 send a strong signal to those other countries to change their behavior as
			 well;
		Whereas the United States has previously opposed the
			 candidacy of other countries for membership in the United Nations Human Rights
			 Council because they had committed pervasive violations of human rights, and
			 has recently expressed strong opposition to the candidacies of Iran and Syria
			 because of their human rights records;
		Whereas the United States, at the urging of the Congress,
			 has previously helped to improve the effectiveness and credibility of the
			 UNHRC; and
		Whereas United States opposition to the People's Republic
			 of China's rejoining the Council would be consistent with the congressional
			 tradition of supporting the United Nations while helping it to achieve one of
			 its main goals, namely, the protection of human rights: Now, therefore, be
			 it
		
	
		That it is the sense of the House of
			 Representatives that—
			(1)the United States Government should
			 strongly oppose and vote against the People's Republic of China regaining
			 membership in the United Nations Council on Human Rights (UNHRC) and encourage
			 other members to similarly vote against its election; and
			(2)the United States
			 Government should encourage a suitably qualified member to stand for election,
			 under the UNHRC procedures, as alternate candidates from the Asia-Pacific
			 region.
			
